DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/21 has been entered.


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephone interview with Karen Henckel on 01/31/2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

13. 	A process, comprising:
forming a sensitive region on a monolithic body by forming a first buried cavity, the first buried cavity being delimited by the monolithic body;
forming a second buried cavity in the sensitive region of the monolithic body such that the sensitive region completely surrounds the second buried cavity, the second buried cavity being delimited by the monolithic body, the second buried cavity forming a membrane at a surface of the sensitive region;
forming a decoupling trench in the monolithic body, the decoupling trench extending from a first surface of the monolithic body to the first buried cavity, the decoupling trench
laterally surrounding the second buried cavity and forming a spring between the sensitive region and a peripheral portion of the monolithic body; and
bonding a cap die to the first surface of the monolithic body and forming a first gap between the cap die and the monolithic body.


Allowable Subject Matter
Claims 1, 3-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3, 4 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a process for manufacturing a micro-electro-mechanical device, the process comprising: wherein forming the at least one spacer element and the at least one stopper element comprises: forming a first 
forming a third dielectric layer on the second dielectric layer and the second step, the third dielectric layer comprising a raised portion, vertically aligned to the first and second step, and a flat portion; and
forming the at least one stopper element and the at least one spacer element on third dielectric layer, wherein the at least one stopper element is formed on the flat portion of the third dielectric layer and the at least one spacer element is formed on the raised portion of the third dielectric layer, in combination with the rest of claim limitations as claimed and defined by the Applicant. 

Claim 5 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a process for manufacturing a micro-electro-mechanical device, the process comprising: further comprising forming at least one electrode on the first surface of either the monolithic body or the cap die, the electrode facing and being capacitively coupled to the at least one stopper element when the first face of the cap die is bonded to the first face of the monolithic body., in combination with the rest of claim limitations as claimed and defined by the Applicant. 



In the reference of record Chang (USPGPUB DOCUMENT: 2016/0167945) discloses in Fig 6 & 12-23, see modified figure 6 in office action, a process, comprising:
forming a first buried cavity (Under broadest reasonable interpretation, the term “first buried cavity” presently considered to be met by hollow spaces within the monolithic body. Please see items labelled ‘first cavity’) in a monolithic body (126/128)[0028] of semiconductor material (semiconductor)[0027], wherein the first buried cavity (Under broadest reasonable interpretation, the term “first buried cavity” presently considered to be met by hollow spaces within the monolithic body. Please see items labelled ‘first cavity’) forms a sensitive region(please see region labelled ‘sensitive region’) in the monolithic body (126/128)[0028];
forming flexible membrane(128)[0028] at the sensitive region(please see region labelled ‘sensitive region’);
forming a spring(132)[0028,0075] in the monolithic body (126/128)[0028] by forming a trench(please see item labelled ‘open decoupling trench’) in the monolithic body (126/128)[0028], wherein the trench(please see item labelled ‘open decoupling trench’) laterally surrounds the sensitive region(please see region labelled ‘sensitive region’) and extends to the first buried cavity (Under broadest reasonable interpretation, the term “first buried cavity” presently considered to be met by hollow spaces within the 


Claims 13-19 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a process comprising: the first buried cavity being delimited by the monolithic body; the second buried cavity being delimited by the monolithic body, in combination with the rest of claim limitations as claimed and defined by the Applicant. In the reference of record Chang (USPGPUB DOCUMENT: 2016/0167945) discloses in Fig 6 & 12-23, see modified figure 6 in office action, a process, comprising:
forming a sensitive region(please see region labelled ‘sensitive region’) on a monolithic body (126/128)[0028] by forming a first buried cavity(Under broadest reasonable interpretation, the term “first buried cavity” presently considered to be met by hollow spaces within the monolithic body. Please see items labelled ‘first cavity’);
forming a decoupling trench(please see item labelled ‘open decoupling trench’) in the monolithic body (126/128)[0028], the decoupling trench(please see item labelled ‘open decoupling trench’) extending from a first surface of the monolithic body (126/128)[0028] .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819